Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-8, 11-12 and 14 are amended
Claims 3-6, and 9-10 are cancelled
Claims 17-18 are new

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama (US 20030206089 A1) in view of Hsieh et al. (US 20140002227 A1).
Regarding Claim 18:
Shikama teaches a coil device, comprising: 
a coil portion (2, Fig.4; para 0042) formed by a wire wound in a coil shape; 
an element body (3, Fig.4; para 0042) containing the coil portion where a part of an outer circumference (not expressly labeled; see Drawing: 1)   of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element body; and 
a terminal electrode (4a-4b; Fig. 4) formed on the bottom surface of the element body and connected with the exposed portion, 
wherein an embedded length (L2, Drawing: 1) of the outer circumference of the lead-out part in the embedded portion is larger than (construed from Drawing: 1; Examiner would like to note that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled”) a substantially half of a full length (not expressly labeled; i.e. length of the outer circumference of the lead out part in Drawing: 1) of the outer circumference of the lead-out part.  


    PNG
    media_image1.png
    452
    561
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 4

Shikama does not teach the element body comprises a first layer having a support portion configured to support the coil portion, as claimed.  
Hsieh teaches the element body (14, Fig. 1A; para 0036) comprises a first layer (12, Fig. 1A; para 0034) having a support portion configured to support the coil portion (13, Fig. 1; para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Shikama in view of Hsieh to have a first layer having a support portion configured to support the coil portion to provide so that the coil can be placed accurately to improve the product yield  (para 0005).

Allowable Subject Matter
Claims 1-2, 7-8, and 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, A coil device, comprising:
a coil portion formed by a wire wound in a coil shape;
an element body containing the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element body; and
a terminal electrode formed on the bottom surface of the element body and connected with the exposed portion,
wherein an embedded length of the outer circumference of the lead-out part in the embedded portion is larger than a substantially half of a full length of the outer circumference of the lead-out part,
the element body comprises a first layer having a support portion configured to 
support the coil portion
a step configured to accommodate the lead-out part is formed on a bottom surface of the support portion opposite to its front surface configured to support the 
coil portion; and
a height of the step is smaller than a diameter of the lead-out part.

Claim 17 recites, A coil device, comprising:
a coil portion formed by a wire wound in a coil shape;
an element body containing the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element body; and
a terminal electrode formed on the bottom surface of the element body and connected with the exposed portion,
wherein an embedded length of the outer circumference of the lead-out part in the embedded portion is larger than a substantially half of a full length of the outer circumference of the lead-out part,
a step configured to accommodate the lead-out part is formed on a bottom surface of the element body, and
a height of the step is smaller than a diameter of the lead-out part.
  
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837